         Case 1:20-cv-00202-REB Document 10 Filed 06/01/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO



    DARRIEN M. DABNEY,
                                                       Case No. 1:20-cv-00202-REB
                          Petitioner,
                                                       INITIAL REVIEW ORDER
          v.

    THE ATTORNEY GENERAL,

                          Respondent.


        Petitioner Darrien M. Dabney has filed a Petition for Writ of Habeas Corpus

challenging his state court conviction, as well as a Motion to Waive the Statute of

Limitations.1 (Dkt. 3, 4.) The Court now reviews the Petition to determine whether it is

subject to summary dismissal pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules

Governing Section 2254 Cases (“Habeas Rules”). Having reviewed the record, the Court

enters the following Order requiring Petitioner to file a supplement to the Petition,

addressing the issue of timeliness, if Petitioner intends to proceed in this case.

                                     REVIEW OF PETITION

1.      Standard of Law for Review of Petition

        Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody


1
 Petitioner has also attached to the Petition an “Application for Leave to File Second or Successive
Petition,” captioned for the Ninth Circuit Court of Appeals. See Dkt. 3-1. Because it does not appear that
Petitioner has previously filed a habeas corpus petition, the application is unnecessary.


INITIAL REVIEW ORDER - 1
         Case 1:20-cv-00202-REB Document 10 Filed 06/01/20 Page 2 of 11




violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is

appropriate where “it plainly appears from the face of the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.” Id.

2.     Background

       Petitioner pleaded guilty in the Fourth Judicial District Court in Ada County,

Idaho, to lewd conduct with a child under the age of sixteen. See State v. Dabney, 367

P.3d 185, 187 (Idaho 2016). Petitioner received a sentence of twenty years in prison. The

judgment of conviction was entered on December 19, 2013. See Dkt. 3.

       Although the Petition states that Petitioner did not appeal his conviction or

sentence, id. at 2, the Court’s research indicates that he did. On February 29, 2016, the

Idaho Supreme Court affirmed Petitioner’s sentence, the trial court’s order relinquishing

jurisdiction, and the denial of Petitioner’s motion for reduction of sentence under Idaho

Criminal Rule 35. Dabney, 367 P. 3d at 193. Petitioner does not disclose whether he filed

a petition for writ of certiorari in the United States Supreme Court.

       Petitioner did not file a petition for state post-conviction relief, but he states that

he has filed another Rule 35 motion, in state court, that remains pending. Dkt. 3 at 3–4,

10.

       In the instant Petition for Writ of Habeas Corpus, Petitioner claims that his counsel

rendered ineffective assistance and that, as a result, Petitioner pleaded guilty instead of

proceeding to trial by jury. Id. at 6.


INITIAL REVIEW ORDER - 2
          Case 1:20-cv-00202-REB Document 10 Filed 06/01/20 Page 3 of 11




         Petitioner acknowledges that he filed his habeas petition after the expiration of the

statute of limitations. See Dkt. 4. Though Petitioner asks to be excused from this

untimeliness, the Court lacks sufficient information to make such a decision at this time.

Therefore, Petitioner must file a supplement to the Petition that addresses the following

analysis.

3.       The Petition Appears Barred by the Statute of Limitations

         A.      Standards of Law

         The Antiterrorism and Effective Death Penalty Act (“AEDPA”) requires a

petitioner to seek federal habeas corpus relief within one year from “the date on which

the judgment became final by the conclusion of direct review or the expiration of the time

for seeking such review.”2 28 U.S.C. § 2244(d)(1)(A). The first step in a statute of

limitations analysis is determining the date on which the petitioner’s conviction became

final.




2
  Several other triggering events for the statute of limitations exist—but are less common—and are set
forth in subsections 2244(d)(1)(B)-(D):

         (B) the date on which the impediment to filing an application created by State action in
         violation of the Constitution or laws of the United States is removed, if the applicant was
         prevented from filing by such State action;

         (C) the date on which the constitutional right asserted was initially recognized by the
         Supreme Court, if the right has been newly recognized by the Supreme Court and made
         retroactively applicable to cases on collateral review; or

         (D) the date on which the factual predicate of the claim or claims presented could have
         been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).


INITIAL REVIEW ORDER - 3
        Case 1:20-cv-00202-REB Document 10 Filed 06/01/20 Page 4 of 11




       Under 28 U.S.C. § 2244(d)(1)(A), the date of “finality” that begins the one-year

time period is marked as follows, depending on how far a petitioner pursues his case:

     Action Taken                                                      Finality Occurs

     No appeal is filed after state district court order or judgment   42 days later, see
                                                                       Idaho Appellate
                                                                       Rule 14

     Appeal is filed and Idaho Court of Appeals issues a               21 days later, see
     decision, but no petition for review is filed with the Idaho      Idaho Appellate
     Supreme Court                                                     Rule 118

     Appeal is filed and Idaho Supreme Court issues a decision         90 days later, see
     or denies a petition for review of an Idaho Court of Appeals      United States
     decision, and Petitioner does not file a petition for writ of     Supreme Court
     certiorari with the United States Supreme Court                   Rule 13

     After Idaho Supreme Court issues a decision or denies a           Date of denial
     petition for review, Petitioner files a petition for writ of
     certiorari to the United States Supreme Court, and the
     petition is denied

     After Idaho Supreme Court issues a decision or denies a           Date of decision
     petition for review, Petitioner files a petition for writ of
     certiorari to the United States Supreme Court, the petition is
     granted, and the United States Supreme Court issues a
     decision


       In each of the above instances, if the petitioner stops pursuing the case and does

not take the next step within the time specified, “finality” is measured from entry of final

judgment or order, not from a remittitur or mandate, which are mere formalities.

Gonzalez v. Thaler, 565 U.S. 134, 150-51 (2012); Clay v. United States, 537 U.S. 522,

529 (2003); Wixom v. Washington, 264 F.3d 894, 898 n.4 (9th Cir. 2001).




INITIAL REVIEW ORDER - 4
        Case 1:20-cv-00202-REB Document 10 Filed 06/01/20 Page 5 of 11




       The one-year statute of limitations can be tolled (or suspended) under certain

circumstances. AEDPA provides for tolling for all of “[t]he time during which a properly

filed application for State post-conviction or other collateral review … is pending.” 28

U.S.C. § 2244(d)(2). A motion to reduce a sentence that is not a part of the direct review

process and that requires re-examination of the sentence qualifies as a collateral review

application that tolls the one-year statute of limitations. Wall v. Kholi, 562 U.S. 545, 555-

56 (2011). Thus, to the extent that a petitioner properly filed an application for post-

conviction relief or other collateral challenge in state court, the one-year federal

limitations period stops running on the filing date of the state court action and resumes

when the action is concluded.

       The time before a petitioner files an initial application for collateral review in state

court, however, does not toll the statute of limitation. Nino v. Galaza, 183 F.3d 1003,

1006 (9th Cir. 1999) (“AEDPA’s statute of limitations is not tolled from the time a final

decision is issued on direct state appeal and the time the first state collateral challenge is

filed because there is no case ‘pending’ during that interval.”), abrogated on other

grounds as stated in Nedds v. Calderon, 678 F.3d 777, 781 (9th Cir. 2012). And AEDPA

“does not permit the reinitiation of the [federal] limitations period that has ended before

the state petition was filed.” Ferguson v. Palmateer, 321 F.3d 820, 822 (9th Cir. 2003).

       Further, each time a period of statutory tolling ends, the statute of limitations does

not restart at one year but begins running at the place where it stopped before the

collateral relief application was filed. Finally, to qualify for statutory tolling, the

collateral relief application must be “properly filed,” meaning that it conforms to state


INITIAL REVIEW ORDER - 5
        Case 1:20-cv-00202-REB Document 10 Filed 06/01/20 Page 6 of 11




rules governing conditions to filing, including filing deadlines. Pace v. DiGuglielmo, 544

U.S. 408, 414 (2005).

       There can be an equitable tolling of the limitations period, but only under

exceptional circumstances. “[A] petitioner is entitled to equitable tolling only if he shows

(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Holland v. Florida, 560 U.S.

631, 649 (2010) (internal quotation marks omitted). “[T]he threshold necessary to trigger

equitable tolling under AEDPA is very high, lest the exceptions swallow the rule.”

Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (internal quotation marks and

alteration omitted).

       A petitioner seeking equitable tolling must show “reasonable diligence, not

“maximum feasible diligence,” and “whether a petitioner acted with reasonable diligence

is a fact-specific inquiry.” Fue v. Biter, 842 F.3d 650, 654 (9th Cir. 2016). “Ordinarily, a

petitioner must act with reasonable diligence both before and after receiving delayed

notice that the state denied his habeas petition.” Id. at 656; see also Smith v. Davis, 953

F.3d 582, 586 (9th Cir. 2020) (en banc) (denying equitable tolling because petitioner

“failed to exercise reasonable diligence during the 10 months available after [the

extraordinary circumstance ended] and before the time allowed by the statute of

limitations expired”).

       In addition, there must be a causal link between the extraordinary circumstance

and the untimeliness of the petition. Sossa v. Diaz, 729 F.3d 1225, 1229 (9th Cir. 2013)

(“[E]quitable tolling is available only when extraordinary circumstances beyond a


INITIAL REVIEW ORDER - 6
        Case 1:20-cv-00202-REB Document 10 Filed 06/01/20 Page 7 of 11




prisoner’s control make it impossible to file a petition on time and the extraordinary

circumstances were the cause of the prisoner’s untimeliness.”) (internal quotation marks

and alteration omitted). A literal impossibility to file, however, is not required. See Grant

v. Swarthout, 862 F.3d 914, 918 (9th Cir. 2017) (stating that equitable tolling is

appropriate even where “it would have technically been possible for a prisoner to file a

petition,” so long as the prisoner “would have likely been unable to do so.”).

       The statute of limitations is also subject to an actual innocence exception. A

petitioner who satisfies the actual innocence gateway standard may have his otherwise

time-barred claims heard on the merits. McQuiggin v. Perkins, 133 S. Ct. 1924, 1931-32

(2013); Lee v. Lampert, 653 F.3d 929, 937 (9th Cir. 2011) (en banc). Actual innocence in

this context “means factual innocence, not mere legal insufficiency.” Bousley v. United

States, 523 U.S. 614, 623 (1998).

       In asserting actual innocence, a petitioner must “support his allegations of

constitutional error with new reliable evidence—whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). A claim may be heard

under the miscarriage of justice exception only if “in light of all of the evidence, ‘it is

more likely than not that no reasonable juror would have found [Petitioner] guilty beyond

a reasonable doubt.’” United States v. Avery, 719 F.3d 1080, 1083 (9th Cir. 2013)

(quoting Schlup, 513 U.S. at 327). Stated another way, it must be more likely than not

that every reasonable juror would vote to acquit.




INITIAL REVIEW ORDER - 7
          Case 1:20-cv-00202-REB Document 10 Filed 06/01/20 Page 8 of 11




        This is an extremely demanding standard that “permits review only in the

‘extraordinary’ case.” House v. Bell, 547 U.S. 518, 538 (2006). A court considering

whether a petitioner has established actual innocence must consider “all the evidence, old

and new, incriminating and exculpatory, admissible at trial or not.” Lee v. Lampert, 653

F.3d 929, 938 (9th Cir. 2011) (en banc) (internal quotation marks omitted). The actual

innocence analysis “does not turn on discrete findings regarding disputed points of fact,

and ‘[i]t is not the district court’s independent judgment as to whether reasonable doubt

exists that the standard addresses.’” House v. Bell, 547 U.S. 518, 539-40 (2006) (quoting

Schlup, 513 U.S. at 329 (alteration in original)). Rather, the court must “make a

probabilistic determination about what reasonable, properly instructed jurors would do.”

Schlup, 513 U.S. at 329.

        B.       Discussion

        Assuming that, after the Idaho Supreme Court affirmed Petitioner’s conviction and

sentence, he did not file a petition for certiorari in the United States Supreme Court,

Petitioner’s conviction became final on May 29, 2016—90 days after the Idaho Supreme

Court’s decision—when the time limit for filing a certiorari petition in the United States

Supreme Court expired.3 Thus, the statute of limitations expired on May 29, 2017.




3
 If Petitioner did file a petition for writ of certiorari with the United States Supreme Court, he must
describe that petition in his supplement, including the date it was filed and the date it was granted or
denied. If a certiorari petition was granted, Petitioner must also describe the later proceedings in the U.S.
Supreme Court.



INITIAL REVIEW ORDER - 8
          Case 1:20-cv-00202-REB Document 10 Filed 06/01/20 Page 9 of 11




        Petitioner did not file the instant Petition until April 27, 2020, at the earliest,4

making the Petition over three years late. As a result, the Court must dismiss the instant

Petition unless Petitioner establishes that he is entitled to statutory or equitable tolling

sufficient to render the Petition timely or if he is actually innocent.

        Petitioner’s currently pending Rule 35 motion may be considered an application

for collateral relief that, theoretically, could statutorily toll the one-year statute of

limitations. See Wall, 562 U.S. 555–56. However, to do so, that Rule 35 motion must

have been filed before the expiration of the statute of limitations period on May 29, 2017.

See Ferguson, 321 F.3d at 822. Given that the Rule 35 motion remains pending in 2020,

that possibility is unlikely. Therefore, in the supplement, Petitioner must include the

filing date and other relevant facts of the pending Rule 35 motion.

        Further, the current record does not support a conclusion that Petitioner is entitled

to equitable tolling. Petitioner states that the reasons he did not file a habeas petition

earlier are that he has mental illness and that he did not know what a habeas corpus

petition was. Dkt. 4 at 1. These vague assertions are insufficient to establish extraordinary

circumstances warranting the application of equitable tolling.

        Ignorance of the law is not a basis for equitable tolling. See Ford v. Pliler, 590

F.3d 782, 789 (9th Cir. 2009) (“[T]his standard [for equitable tolling] has never been

satisfied by a petitioner’s confusion or ignorance of the law alone.”). And as for




4
  Prisoners are usually entitled to the benefit of the “mailbox rule,” which provides that a legal document
is deemed filed on the date a petitioner delivers it to the prison authorities for filing by mail, rather than
the date it is actually filed with the clerk of court. See Houston v. Lack, 487 U.S. 266, 270 (1988).


INITIAL REVIEW ORDER - 9
        Case 1:20-cv-00202-REB Document 10 Filed 06/01/20 Page 10 of 11




Petitioner’s mental illness, there is insufficient information at this point for the Court to

conclude that equitable tolling is justified.

       A petitioner’s mental impairment permits equitable tolling of AEDPA’s statute of

limitation if the petitioner makes two showings. Laws v. Lamarque, 351 F.3d 919, 922–

23 (9th Cir. 2003). First, the petitioner must establish that the mental impairment “was so

severe that either (a) petitioner was unable rationally or factually to personally understand

the need to timely file, or (b) petitioner’s mental state rendered him unable personally to

prepare a habeas petition and effectuate its filing.” Bills v. Clark, 628 F.3d 1092, 1099–

100 (9th Cir. 2010). Second, “the petitioner must show diligence in pursuing the claims

to the extent he could understand them, but that the mental impairment made it

impossible to meet the filing deadline under the totality of the circumstances, including

reasonably available access to assistance.” Id. at 1100.

       The causation prong of the mental impairment inquiry requires that the petitioner’s

mental impairment be the but-for cause of the untimely filing—that is, if the petitioner

had not been mentally impaired, then he would have filed a timely petition. A petitioner’s

mental impairment “might justify equitable tolling if it interferes with the ability to

understand the need for assistance, the ability to secure it, or the ability to cooperate with

or monitor assistance the petitioner does secure.” Id. However, the petitioner “always

remains accountable for diligence in pursuing his or her rights.” Id. Petitioner should

keep these standards in mind if he files a supplement.

       Finally, there is nothing in the Petition to suggest that Petitioner could meet the

high standards required to show actual innocence to avoid dismissal for untimeliness.


INITIAL REVIEW ORDER - 10
      Case 1:20-cv-00202-REB Document 10 Filed 06/01/20 Page 11 of 11




                                       ORDER

     IT IS ORDERED:

     1.    Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 1) is

           GRANTED. Petitioner must pay the $5.00 filing fee when he next receives

           funds in his prison trust account.

     2.    Petitioner’s Motion to Waive Statute of Limitations (Dkt. 4) is DENIED

           without prejudice.

     3.    Petitioner’s Motion to Suspend Writ of Habeas Corpus, construed as a

           motion to stay (Dkt. 9), is DENIED without prejudice. If Petitioner

           establishes that his Petition is timely, the Court will consider whether a stay

           is appropriate under Rhines v. Weber, 544 U.S. 269, 277–78 (2005).

     4.    Within 60 days after entry of this Order, Petitioner must file a supplement

           to his Petition as described above, setting forth any reason why Petitioner

           believes the Petition is not subject to dismissal as untimely. If Petitioner

           fails to file a supplement, or if the supplement fails to establish that the

           Petition is timely, this case may be dismissed without further notice.



                                                DATED: June 1, 2020

                                                _________________________
                                                Ronald E. Bush
                                                Chief U.S. Magistrate Judge




INITIAL REVIEW ORDER - 11
